Citation Nr: 0302210	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  02-02 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	John Reed, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and E.K., a social worker


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California.  In August 2002, the 
veteran and a witness appeared for a personal hearing before 
the undersigned, sitting in San Diego, California; a 
transcript of that hearing is associated with the claims 
file.  At the time of that hearing, a motion to advance the 
case on the Board's docket was made on the basis of serious 
illness.  Said motion was granted by the undersigned.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  Service records demonstrate chronic intravenous drug use 
during active service, without credible evidence of other 
likely exposure to blood products or other likely means of 
hepatitis C transmission.

3.  Hepatitis C is not a disorder of service origin.


CONCLUSION OF LAW

Hepatitis C was not incurred in the line of duty and service 
connection is not warranted.  38 U.S.C.A. §§ 105, 1110 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
the veteran has been informed of the requirements for the 
benefit sought on appeal, the evidence considered by the RO, 
and the reasons for its determination.  In a letter dated in 
January 2002, the veteran was informed that he should submit 
details relevant to his claimed in-service exposure(s) to 
blood/products/hepatitis C.  In that letter the RO also 
informed the veteran of the assistance that it would provide 
in obtaining evidence and information from Federal agencies 
in support of the claim and advised him of his 
responsibilities in providing information needed to enable 
the RO to obtain evidence and information in support of his 
claim.  Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the claims file contains service medical and 
personnel records, post-service records of medical treatment 
and/or medical opinions relevant to the nature and onset of 
hepatitis C.  The Board has determined that obtaining another 
VA opinion to determine the etiology of the veteran's 
hepatitis C would serve no useful purpose since, as further 
discussed herein below, there is no objective, credible 
evidence as to in-service exposure other than via illegal 
intravenous drug use to be submitted for consideration by any 
medical personnel.  Finally, neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, based on the specific 
facts of this case, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein, and not the result of the veteran's 
own misconduct.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a). 

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3).  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed. For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  
38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m) (2002).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 
64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), 
published at 63 Fed. Reg. 31,263 (February 10, 1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  38 
U.S.C.A. § 5107(a) (West Supp. 2002).

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Factual Background

Service records reflect a military occupational specialty 
(MOS) of truck wheel mechanic.  The veteran had overseas 
service, to include service in Europe from June 1968 to April 
1970 and service in the Republic of Vietnam from June 1970 to 
January 1971.  He was held beyond discharge for the 
convenience of the government, after having been stopped at 
customs in possession of illegal drugs.  Service entries from 
the veteran's Vietnam service note his assignment with the 
501st infantry division. 

Service medical records reflect that at the time of the entry 
examination, the veteran reported a history of depression or 
excessive worry; no psychiatric disorder was noted.  During 
the summer of 1969 the veteran was seen in a clinic in 
Germany for complaints of anxiety and nervousness, for which 
he was prescribed Valium.  No specific information was 
provided.  The veteran received vaccinations for typhoid, 
tetanus, plague, polio and flu from 1968 to 1970, without 
noted complications.  In July 1970 he was treated for 
gonorrhea, without complication.  A January 1971 service 
record notes the veteran had been using marijuana.  He was 
brought to the emergency room, having returned from Vietnam 
the prior evening.  He gave a one year history of SKAG 
(cocaine/heroine) use.  The veteran reported intravenous 
usage over the prior four months' time.  Physical examination 
revealed needle tracks.  Also noted was that the veteran had 
been caught in customs in possession of narcotics, attempting 
to smuggle them into the United States.  The reports of 
separation examination and history show no note of hepatitis.  
The veteran admitted to drug use on such discharge reports.  

In a February 1997 intake report from the Vet Center, the 
veteran reported a history of drug use since age twelve.  He 
stated that he entered the military after having been 
arrested for LSD use.  The Vet Center summary also notes a 
history of drug abuse before, during and after Vietnam, until 
about 1975.  The veteran was reported to have been clean 
since 1975.  In March 1997 the veteran reported that his past 
drug use had been extensive, including the use of heroin.  He 
noted that he had a "severe problem" with drugs, before, 
during and after Vietnam.  In June 1997 it was noted that his 
recollection of events in Vietnam was vague, due to his drug 
use.

In his initial claim for compensation benefits, filed in 
March 1997, the veteran claimed multiple physical and 
psychiatric problems, to include alcoholism.  

In connection with a VA evaluation conducted in May 1997, the 
veteran reported having used alcohol, marijuana and opium 
during active service.  He also stated that he used LSD 
greater than 100 times while stationed in Germany, and that 
he used heroin greater than 100 times while serving in 
Vietnam.

In connection with VA examinations conducted in September 
1997, the veteran reported that he had been a mechanic in 
Vietnam.  He alternately gave a history of having been 
assigned as a mechanic in Germany, but having had an infantry 
MOS in Vietnam.  He indicated that his duties in Vietnam 
included driving and mechanic.  The veteran stated that he 
was in Vietnam for a month before he got to "do anything" 
and indicated that he would just go to the beach and get 
"loaded."  The veteran reported the abuse of various drugs 
during his service in Vietnam.  He also indicated that during 
his first month in Vietnam someone killed his dog and that he 
then tried to kill that individual, but was stopped by other 
people in his unit.  He indicated he served in the rear in 
various parts of Vietnam, but described some traumatic 
events.  For instance, he stated that the first night he was 
in Vietnam he saw some Vietnamese get blown up and that he 
then started using intravenous drugs.  He also indicated that 
a man he knew was killed and that at one point the plane he 
was on had engine trouble.  He denied any drug use prior to 
service.  

In connection with a VA examination conducted in December 
2000, the VA examiner noted the history given in connection 
with examination in September 1997, particularly that 
relevant to the veteran's friend having been killed shortly 
after the veteran's arrival in Vietnam.  The veteran also 
reported to the December 2000 examiner that he had seen two 
Vietnamese blow up.  

In a letter dated in February 2001, a VA physician with the 
Department of Gastroenterology stated the veteran 
"probably" acquired hepatitis C during service in Vietnam 
"where he was repeatedly exposed to large amounts of 
blood."  In another letter dated in February 2001, another 
VA physician with the Department of Gastroenterology stated 
the veteran acquired hepatitis C during service in Vietnam 
"where he was many times exposed to blood."  

The claims file also contains a VA opinion dated in May 2001.  
That examiner included a note of nonservice-connected end-
stage liver disease due to hepatitis C and status post 
intravenous drug abuse.  

In January 2002 the RO wrote to the veteran, asking him to 
provide more specific details concerning his allegations of 
having been exposed to blood in Vietnam.  He was questioned 
as to how far he had been from other people's blood, whether 
he got their blood on himself and whether he had any open 
sores at the time.  In a statement received in February 2002, 
the veteran reported multiple in-service exposures to 
hepatitis C, to include via exposure to other people's blood, 
dirty needles, and by virtue of having had multiple sex 
partners.  He provided no specific details.

The claims file also contains a July 2002 medical report 
signed by a physician and a clinical social worker both 
associated with VA.  The report primarily pertains to the 
veteran's psychiatric symptomatology.  The report includes a 
note of the veteran's in-service drug use stated to be "as 
self medication for the severe combat related trauma he 
experienced both in Germany and in Vietnam."  The report 
concludes that,

...it is our scientific opinion that the 
causality factors in contacting Hepatitis 
C among Vietnam Veterans are multiple, 
from:  pneumatic immunization guns, cuts 
on elephant grass, blood from handling 
casualties, barb wire cuts, and multiple 
sex partners, to mention a few.  It is 
more likely than not that [the veteran] 
who reports using heroine in Vietnam 'six 
to eight times with a medic who had clean 
needles,' contacted Hepatitis through a 
means other than IV needle use.

In August 2002, the veteran and his attorney appeared before 
the undersigned, along with a social worker who testified on 
the veteran's behalf.  The veteran's attorney set out that 
the veteran himself would not testify, indicating that due to 
prescribed medications his mental state was altered and he 
was not competent.  (Review of the claims folder does not 
reflect that the veteran has been adjudicated as incompetent 
for VA or other purposes, or that any medical professional 
has made such a recommendation.)  The veteran did interject 
with comments at time during the hearing.  The veteran's 
attorney stated that the veteran's service in Germany should 
be viewed in the context of the times, particularly that 
there was talk of nuclear war.  He argued that the veteran's 
drug usage should thus be considered to be therapeutic, in 
response to his circumstances, which had given rise to post-
traumatic stress disorder.  The attorney argued that the 
veteran did not, in fact, use LSD 100 times, but that a 
social worker put that statement into the file, and that the 
report of using heroin 100 times was also suspect.  The 
attorney indicated that the veteran's drug use, in addition 
to being therapeutic, was only "occasional" and thus not 
misconduct.  Also, the attorney raised questions as to 
implications of liver damage and argued that such damage 
would not have been caused by drug use.  The attorney also 
stated that the veteran had an operation in service, had been 
treated for gonorrhea and that he handled dead bodies, 
raising the possibility of exposure and contamination from 
those contacts.  The veteran and his attorney also testified 
that he was in combat and that service records demonstrated 
such.

Analysis

In connection with the instant claim for benefits the veteran 
attributes his hepatitis C to claimed in-service exposures, 
such as having had multiple sexual partners and/or having 
handled blood products in the course of his service duties.  
He also argues, in the alternative, that insofar as any in-
service drug usage is determined to have been the source of 
hepatitis C, that such was "therapeutic" in nature and 
related to his now service-connected psychiatric disorder.  
In essence, he argues that his in-service drug usage was a 
manifestation of psychiatric difficulties, used as a form of 
self-treatment and not misconduct.  In making such assertion 
he denies pre-service drug usage.

A review of the veteran's service medical records reveals 
that they are negative for any evidence of recorded 
complaints, findings, treatment or diagnosis of hepatitis C.  
Nor is the veteran shown to have had any blood transfusions, 
any documented in-service injury requiring the administration 
of blood products, or any reported consequences from his 
routine inoculations.  The Board particularly notes that 
despite the assertion offered by the veteran's attorney, 
service records are negative for indication of any in-service 
operations that may be pinpointed as a potential source of 
hepatitis C exposure.  

Also, despite the veteran's account of having served in 
combat, his service records do not support such assertion.  
Rather, even if showing service with an infantry unit, 
service records clearly show his MOS as a mechanic.  The 
Board further emphasizes that in connection with treatment 
sought the veteran himself reported having served only in the 
rear and did not report any actual combat participation or 
having received any wounds.  Based on such findings, the 
Board does not find the provisions of 38 U.S.C.A. § 1154(b) 
(West 1991), as pertaining to combat presumptions, to be 
applicable in the veteran's case.  The Board does recognize 
the veteran's account of having had a friend killed and 
having witnessed the death of two Vietnamese, but despite 
VA's request for detailed exposure information, he has not 
indicated that he was in any way involved in the treatment 
of, or otherwise exposed to blood from these individuals.  In 
fact, the veteran's unsupported account of exposure to blood 
products is so vague that the Board deems it to be not 
credible and thus of no probative value.  Thus, given the 
facts of this case, the likelihood of exposure to hepatitis 
via any of the above scenarios appears inconsistent with the 
actual service records available in the claims file.

The Board will not herein dispute the veteran's account of 
having had multiple sexual partners during service, or engage 
in any extended discussion as to the possibility of sexual 
transmission of hepatitis C to the veteran.  It is recognized 
that he was treated on one occasion for gonorrhea.  Rather, 
the Board affords greater weight to the one, objectively, 
documented and repeated activity giving rise to the risk of 
hepatitis C exposure-intravenous drug use.  The veteran's 
service record clearly documents the veteran's illegal drug 
use, to include his own contemporary admission of intravenous 
drug use over at least a four month period while in Vietnam.  
The Board finds such admission to be of extreme probative 
value, as it was made in connection with treatment for drug 
withdrawal symptoms while still in military service.  

During this appeal the veteran has compromised his own 
credibility with respect to the onset, frequency and duration 
of drug usage.  Statements made in furtherance of monetary 
benefits contradict those made for the purposes of obtaining 
treatment.  For example, despite his protestations as to not 
having used drugs prior to service, in connection with 
treatment sought at the Vet Center the veteran reported 
having used drugs prior to service and while in service in 
Germany, as well as while in Vietnam.  The Board again finds 
the veteran's statements made in connection with treatment 
more probative than those made in connection with his claim 
for monetary benefits.  Also, although the veteran's attorney 
has questioned the validity of notations made as to the 
veteran's having used LSD and heroin over 100 times each, the 
Board finds no reason to cast dispersion on such notes, made 
by medical professionals in the course of evaluating and 
treating the veteran.  In fact, such reports appear 
consistent with the veteran's in-service statements as to 
having used intravenous drugs for at least a four-month 
period and his own characterization of his illegal drug use 
as "extensive."  The later assertion made by the veteran 
and his attorney to the effect that the veteran used drugs 
only occasionally and only as a form of treatment contradicts 
the service evidence as well as many of the veteran's own 
statements made in connection with treatment.  In this 
regard, the Board further emphasizes that the veteran's 
appeal statements with respect to the purely therapeutic 
nature of his drug use are rendered completely incredible by 
his own earlier admissions as to having used drugs prior to 
Vietnam, and even prior to his entry into active service.  A 
longitudinal review of the veteran's record supports the 
conclusion of illegal drug use starting before service and 
continuing up and until approximately 1975.  

The claims file contains three statements from physicians 
involved with the veteran's medical care that must be 
considered in discussing the veteran's hepatitis C claim.  In 
considering such statements, the Board first sets out that 
the weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, is based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Also, the Board is not bound to accept medical opinions which 
are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal, op. cit.; and Guimond v. Brown, 6 Vet. 
App. 69 (1993) and most recently, Pond v. West, 12 Vet. App. 
341 (1999) where the appellant was himself a physician.  As 
discussed below, the three statements at issue are each based 
on an inaccurate factual premise, without supporting medical 
rationale, and without support from the objective service 
evidence available.

First, two medical statements dated in February 2001 
attribute hepatitis C to the veteran's exposure to blood 
products during service.  The bases for such opinions are 
unclear, but appear to relate to the veteran's account of 
exposure to blood.  As noted, the veteran's documented MOS, 
and his own report of having served in the rear, without 
identification of any incident wherein he would have handled 
or otherwise have been exposed to blood products or 
casualties weighs against the possibility of hepatitis 
transmission in that manner.  Nor do the February 2001 
statements afford discussion of or provide any medical 
rationale as to why the veteran's clearly documented 
intravenous drug usage may be ruled out as a source of 
hepatitis C exposure.  As such, the Board finds these 
opinions to lack probative value in the face of the remaining 
evidentiary record.

The Board also notes the 2002 medical statement pertinent to 
potential hepatitis C exposures.  The Board emphasizes, 
however, the general nature of the remarks contained in that 
statement.  In effect, the physician and social worker have 
identified a list of possible means of hepatitis exposure 
applicable to servicemen who served in Vietnam.  They did not 
identify the details or circumstances of exposure to, for 
example, elephant grass or blood products, particular to this 
veteran's service.  Such general statement is thus pure 
speculation, without supporting documentation as to the 
presence of these factors in the veteran's case.  The 
physician and social worker also appear to diminish the 
significance of and completely discount the veteran's 
documented drug usage as a possible source of hepatitis C 
exposure.  Such conclusion is based upon the premise that the 
veteran's in-service drug use was limited to six or eight 
times, and that he used only clean needles supplied by a 
medic.  The claims file clearly shows the veteran's own 
report of several months of intravenous drug use, and the 
Board has found probative other statements made as to 
hundreds of occasions of drug usage.  Thus, the minimization 
of the veteran's drug use to only six or eight times is 
wholly inconsistent with the record.  Finally, while the 
Board does not discredit the remarks made by the social 
worker and physician in 2002 relevant to the possibility of 
exposure via sexual partners, there is nothing further in 
this record to substantiate that it is at least as likely as 
not that the veteran's hepatitis C developed as a result of 
his reported in-service sexual exposure(s).  Mere medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  

In sum, the clearly documented risk activity for hepatitis C 
exposure in the veteran's case is his repeated in-service 
intravenous drug use.  The veteran himself lacks both the 
competence and the credibility to establish that there exists 
an equal probability that his in-service sexual activity 
caused hepatitis C and the only medical opinions of record 
suggest this only as a possibility, based on consideration of 
an inaccurate and/or incomplete history provided by the 
veteran without probative supporting rationale.  In contrast, 
the record does contain medical notes of ongoing treatment 
that term the veteran's end-stage liver disease the result of 
hepatitis C status post intravenous drug use.  Within the 
context of the service records and other evidence presented, 
the Board thus finds, by a preponderance of the evidence, 
that the veteran's hepatitis C has not been dissociated from 
his illegal intravenous drug use during service and has not 
otherwise been attributed to be at least as likely due to in-
service sexual activity or other credible or verified in-
service exposure.  

The Board further finds no basis for consideration of the 
veteran's in-service drug use as merely occasional or 
therapeutic or otherwise within circumstances to exempt such 
from being considered misconduct.  During service the veteran 
was chronically using illegal drugs in an abusive manner and 
is shown to have done so even prior to his service.  The law 
clearly states that service connection may not be established 
on a direct basis for a disease or injury that results from 
willful misconduct, or, for claims filed after October 31, 
1990, that are the result of the abuse of illegal drugs.  See 
38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301(a).  As such, 
service connection for hepatitis C cannot be established.

The Board concludes by emphasizing that, as outlined relevant 
to the VCAA above, attempts have been made to obtain 
additional information from the veteran to ensure that an 
accurate representation of all possible in-service exposures 
and other potentially relevant factors has been considered.  
Notably, however, the veteran himself did not participate in 
the majority of his personal hearing before the undersigned, 
upon the advice of his attorney who questioned the veteran's 
competence to testify.  In short, neither the veteran nor his 
attorney has identified any particulars that would 
rehabilitate the veteran's credibility or otherwise tend to 
establish an in-service exposure other than illegal drug use 
as the likely means of contraction of hepatitis C.  The Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, the preponderance of the evidence is 
against the veteran's claim and that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.




ORDER

Entitlement to service connection for hepatitis C is denied.



		
	N. R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

